DETAILED ACTION
Status of Claims
Claims 1 and 9 are currently amended.
Claims 14-19 are newly added.
Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant's arguments and amendments filed 10/04/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claims recite how to efficiently display products and is not extra-solution activity. Examiner respectfully disagrees. The current invention is being used to solve the non-technical problem of clustering products. The invention is not taking a prior art display or ecommerce environment and making it more dynamic and efficient. Rather, the focus is on providing information in an ordered form. The problem is not on how product can actually be displayed in an ecommerce environment, but rather what products are displayed. Claim 1 merely recites “displaying”, not a screen or display or device to do so. The newly amended “displaying” limitations is an attempt to further define the field of use of the abstract idea, but Applicant has not invented a new way of displaying products. Rather, the recited invention employs the displaying feature in an ecommerce environment in a merely generic manner and functioning in well-

35 USC 103
Applicant's arguments and amendments filed 10/04/2021 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. Applicant argues that none of the previously recited references recite the newly amended claim limitation of receiving an indication of a need to cluster products and receiving a selection of selecting a product form the plurality of products as a selected product responsive to the indication. Examiner respectfully disagrees. Haitani discloses receiving selection for need to cluster products in that a user conducts a search for a product and/or optionally selects to search for “more variety” or “more like this”. See Haitani Fig. 1A, Fig. 2, Fig. 4A, col 2, lns 1-33, col 3, lns 14-38 disclosing users may locate specific item detail pages (e.g., select product) by executing search queries (e.g., receiving indication of need to cluster products). For at least these reasons, Examiner maintains the 35 USC 103 rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 9 recites a system for clustering a plurality of products in a… commerce environment comprising:…communicating with users and merchants, and … selecting a product from the plurality of products, a remainder of products forming set of non-selected products, comparing a set of characteristics to determine a similarity score, determining a set of locality hash values, mapping the selected product based on the set of locality sensitive hash values on a n-dimensional mapping space, determining a portion of the remainder of products that are proximate the selected product in the mapped space, and displaying the portion of the remainder of the products. These limitations, as drafted, are a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. But for “the ecommerce environment and memory comprising one or more modules executable by one or more processors” language in the claim, the claim encompasses a user simply communicating with a merchant and comparing products with set of products  and using algorithms to generate set of has value sand map them to n-dimensional space mapping. The mere nominal recitation of a generic memory/processor/modules does not take the claim out of the mental processes group. Thus, the claim recites a mental process which is an abstract idea. Additionally, the limitation of generating a set of locality hash values and map the set to an n-dimensional space mapping is a mathematical concept, and thus an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites the additional element of “memory comprising one or more modules executable by one or more 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. See MPEP 2106.05(d)(II) disclosing receiving or transmitting data over a network and performing repetitive calculations to be well-understood, routine, and conventional functions when claimed in merely generic manner (as it is here). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, this claim is not patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a method, independent claim 1 remains only broadly and generally defined with the claimed functionality paralleling that of system claim 9. As such, claim 1 is rejected for at least similar rationale as discussed above. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 8,352,494) in view of Musgrove et al. (US 2016/0086240), and further in view of Hiatani (US 10,203,847).
Regarding Claims 1 and 9, Badoiu discloses A method of clustering images comprising: (See Abstract)
selecting a product form the plurality of products as a selected product, a remainder of products in the plurality ; products forming a set of non-selected products; Comparing a set of characteristics associated with the selected image with a set of characteristics of each of the set of non-selected images to determine a similarity score between the selected product and each of the set of non-selected products (See col. 9, lines 35-50 disclosing comparison of similarity between features such as color, shape, size, etc., col. 13, lines 18-30; Col. 8, lines 21-44, col. 13, lines 47-58; col. 6, lines 38-59);
Determining a set of locality sensitive hash values for the selected image based on the set of characteristics of the set of non-selected images (See col 2, lines 4-15 disclosing mapping each image cluster using LSH functions for each image cluster, col. 3-4, lines 65-67/1-5, col. 10, lines 55-67, col. 13, liens 1-30, col. 16, liens 11-24 disclosing locality sensitive hash functions applied to feature vector of image in multidimensional feature space, col. 18-19, lines 64-67/1-18)
Mapping the first image based on the set of locality sensitive hash values on a n-dimensional mapping space; determining a portion of the remainder of images that are proximate the selected  and 47-58 in the mapped space; wherein n is equal to a number of characteristics in the set of characteristics(See col. 1, lines 30-52, col 2, lines 4-9 disclosing mapping each image cluster to the hash space for each image in image cluster by applying a lsh function, col. 3-4, lines 65-67/1-5, col. 9, lines 35-

Badoiu does not disclose these steps being performed for clustering a plurality of products in an electronic commerce environment, rather the focus is applying the method to selected images. Badoiu does not expressly provide for clustering a plurality of products in an electronic commerce environment with a communication module for communicating with users and merchants, similarity score between products and wherein the set of characteristics includes non-image characteristics
However, Musgrove discloses clustering a plurality of products in an electronic commerce environment with a communication module for communicating with users and merchants (Musgrove: see at least paragraph [0066] disclosing comparing product with plurality of products for clustering in ecommerce, [0003], [0021] disclosing communications between users and merchants, [0173], [0193]), a similarity score between products (Musgrove paragraph [0118], [0214], [0215]), and wherein the set of characteristics includes non-image characteristics (See Musgrove at least Abstract, paragraph [0006], [0010], [0024]-[0025], [0041], [0044], [0068], [0123], [0185], Fig. 5, 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoui with the product clustering in an ecommerce setting, as taught by Musgrove, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including enabling shoppers to more readily compare products in a way that is not tedious or labor intensive. See Musgrove: [0007]-[0009].

efficiently displaying related products based on clustering, receiving an indication of a need to cluster products, receiving selection of a product responsive to the indication, determining a portion of the reminder of products that are proximate the selected product in the mapped space; and displaying the portion of the remainder of products that are proximate the selected product, wherein the portion of the remainder of products includes products that are not the same. However, Haitani discloses efficiently displaying related products based on clustering, receiving an indication of a need to cluster products, receiving selection of a product responsive to the indication, determining a portion of the reminder of products that are proximate the selected product in the mapped space; and displaying the portion of the remainder of products that are proximate the selected product, wherein the portion of the remainder of products includes products that are not the same (Haitani: See at least Fig. 1A, Fig. 2 disclosing clustering items nearest to base item based on certain dimensions,  Fig. 4A, col 2, lns 1-33 disclosing advantageous to present items or images in simplified perspective view to discover new items, col 3, lns 14-38 disclosing users may locate specific item detail pages (e.g., select product) by executing search queries (e.g., receiving indication of need to cluster products), col. 8, lines 35-67, col. 9, lines 10-22 disclosing determining collection of similar items based on multidimensional clustering – e.g., similar is not the same, col. 10 lines 37-63 disclosing clustering of items, col. 11, lines 20-53 disclosing determining distances between similar items corresponding to a base item, col. 12-13, liens 63-67 & 1-11 disclosing distance/proximity of base item with similar items in cluster of items on graphs, claim 1 disclosing causing presentation of user interface to include determined clustered items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoui/Musgrove with the proximate products that are not the same, as taught by Musgrove, since such a modification would have only united 

Regarding Claim 3, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 1. Additionally, the combination discloses before comparing a set of characteristics: receiving a request for the selected product to be searched (Musgrove: see at least paragraph [0025] disclosing user deciding to search product information).

Regarding Claim 4, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 3. Additionally, the combination discloses after receiving the request: retrieving the set of characteristics of each of the other plurality of products (Musgrove: see at least paragraph [0055] disclosing product phrase information stored in product phrase database where phases descriptively characterize the product or product category store din product property database).

Regarding Claim 5, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 4. Additionally, the combination discloses retrieving the set of characteristics from a set of merchant servers (Musgrove: see at least paragraph [0022] disclosing plurality of merchant servers that stores product information records).

Regarding Claim 6, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 4. Additionally, the combination discloses retrieving the set of characteristics from a database (Musgrove: see at least paragraph [0055] disclosing product phrase information stored in product 

Regarding Claim 7, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 1. Additionally, the combination discloses displaying the n-dimensional mapping space to a user (Badoiu: see at least col. 6, lines 25-37 disclosing displaying graphical information for user interface).

Regarding Claim 8, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 1. Additionally, the combination discloses polling a set of merchant servers to retrieve the set of characteristics of the other plurality of products (Musgrove: see at least paragraph [0022], [0030] disclosing polling transaction record for updated status on products).

Regarding Claim 10, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 9. Additionally, the combination discloses wherein the memory component further comprises: a display module for displaying search results to a user (Musgrove: see paragraph [0006] disclosing presenting results of search to user/webpage displayed, [0009], [0024], [0025] disclosing product information displayed and presented to shopper, [0064]).

Regarding Claim 11, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 9. Additionally, the combination discloses a database for storing data from the clustering module (Musgrove: see at least paragraph [0039] disclosing database can be any collection of information such as database file, lookup table, etc., [0082] disclosing clustering of offers and offerings stored in database, [0118], Claim 1).

Regarding Claim 12, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 9. Additionally, the combination discloses a mapping module for mapping the set of locality sensitive hash values to an n-dimensional space mapping (Badoiu: See col. 1, lines 30-52, col 2, lines 4-9 disclosing mapping each image cluster to the hash space for each image in image cluster by applying a lsh function, col. 3-4, lines 65-67/1-5, col. 9, lines 35-67 disclosing multi-dimensional feature space defined by image  features used to characterize each image, mapping feature space, col. 10, lines 12-23, col. 13, lines 1-16, col. 14, liens 26-41, col. 18-19, lines 64-67/1-18).

Regarding Claim 13, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 1. Additionally, the combination discloses adding the locality sensitive hash values for the selected product to a table of location similarity hash values; and whereby further comparisons between a further selected product and the set of non-selected products may be performed via the table of location similarity hash values (See Badoiu col. 12, lines 33-50 disclosing the mapping is stored as table, col. 13, lines 59-67 disclosing hash table). 

Regarding Claims 14 and 17, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claims 1 and 9. Additionally, Haitani discloses wherein receiving the indication of the need to cluster products comprises receiving a request form a user to conduct a search for the product (Haitani: Fig. 1A, Fig. 2, Fig. 4A, col 2, lns 1-33, col 3, lns 14-38 disclosing users may locate specific item detail pages (e.g., select product) by executing search queries (e.g., receiving indication of need to cluster products)).

Regarding Claims 15 and 18, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claims 1 and 9. Additionally, Musgrove discloses wherein receiving the indication of the need to cluster products comprises determining that the product is a new product added to the plurality of products (Musgrove: see at least paragraph [0024], [0040], [0062], [0064], [0073], [0238] disclosing performing updates to check for newly added products).

Regarding Claims 16 and 19, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claims 15 and 18. Additionally, Musgrove discloses wherein determining that the product is the new product added to the plurality of products comprises continuously polling a plurality of different servers to determine whether the product has been added on any of the different servers (Musgrove: see at least paragraph [0024], [0040], [0062], [0064], [0073], [0238] disclosing performing updates to check for newly added products).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 8,352,494) in view of Musgrove et al. (US 2016/0086240) further in view of Haitani et al. (US 10,203,847), and further in view of Agarwal et al. (US 2019/0005242).
Regarding Claim 2, Badoiu, Musgrove, and Haitani teach or suggest all of the limitations of claim 1. However, the combination does not expressly provide for wherein comparing a set of characteristics comprises: comparing each of the set of characteristics using a Jaccard comparison or a Jaccard Index.
Agarwal discloses clustering applications (i.e., products) using a set of LSH values and further discloses wherein comparing a set of characteristics comprises: comparing each of the set of characteristics using a Jaccard comparison or a Jaccard Index (Agarwal: paragraph [0034]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoiu/Musgrove/Haitani with the Jaccard comparison, as taught by Agarwal.  Using the known technique of Jaccard comparisons/indexes to provide for comparing of characteristics of a product would have been obvious to one of ordinary skill .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684